Citation Nr: 0926874	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a spinal disorder 
as a residual of an in-service back injury.

2.  Entitlement to service connection for a spinal disorder 
as a residual of an in-service back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran served in the Tennessee Army National Guard from 
June 1965 to October 1965, with various periods as active 
duty training (ACDUTRA) and inactive duty training 
(INACDUTRA) during that time.  The Veteran also had active 
military service in the Air Force from April 1966 to February 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).

The issues of service connection for a spinal disorder as a 
residual of an in-service back injury during the Veteran's 
Army National Guard service and a spinal disorder as a 
residual of an in-service back injury incurred during the 
Veteran's Air Force service are addressed in the REMAND 
portion of the decision below and are REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for a spinal 
disorder as a residual of an in-service back injury incurred 
during the Veteran's Army National Guard service in a 
September 1966 rating decision.  Although notified of the 
denial, the Veteran did not appeal that decision.  

2.  Evidence received since the final September 1966 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's spinal disorder 
as a residual of an in-service back injury incurred during 
the Veteran's Army National Guard service.


CONCLUSIONS OF LAW

1.  The September 1966 rating decision is final with respect 
to the Veteran's service connection claim for a spinal 
disorder as a residual of an in-service back injury incurred 
during the Veteran's Army National Guard service.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the Veteran's service connection 
claim for a spinal disorder as a residual of an in-service 
back injury incurred during the Veteran's Army National Guard 
service in September 1966.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Because the Board is granting 
the Veteran's petition to reopen his claim for service 
connection for a spinal disorder as a residual of an in-
service back injury incurred during the Veteran's Army 
National Guard service, and directing further development on 
remand, there is no need to discuss at this time whether VA 
has complied with its duties to notify and assist.  If still 
necessary, the Board will make this preliminary determination 
once the additional remand development is completed, before 
readjudicating his service connection claim on the underlying 
merits.

New and Material Evidence to Reopen the Claim

The Veteran maintains that he has a spinal disorder as a 
residual of an in-service back injury incurred during the 
Veteran's Army National Guard service.  See the Veteran's 
hearing transcript pges. 4-5. 

The RO denied service connection for a spinal disorder as a 
residual of an in-service back injury incurred during the 
Veteran's Army National Guard service in the September 1966 
rating decision.  The RO notified the Veteran of this 
decision and apprised him of his procedural and appellate 
rights.  The Veteran did not file a notice of disagreement 
(NOD) or a substantive appeal, thus not appealing that 
decision.  Therefore, the September 1966 decision is final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining whether 
new and material evidence has been submitted, it is necessary 
to consider all evidence added to the record since the last 
time the claim was denied on any basis, including a prior 
denial based on the absence of new and material evidence.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that although the RO has adjudicated the 
issue of service connection for a spinal disorder as a 
residual of an in-service back injury on the merits during 
the course of this appeal, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for a spinal disorder as a 
residual of an in-service back injury incurred during the 
Veteran's Army National Guard service before proceeding to 
the merits on appeal.  If the Board finds that no new and 
material evidence has been received, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant. 

The Veteran filed a claim to reopen his previously denied 
claim for a spinal disorder as a residual of an in-service 
back injury incurred during the Veteran's Army National Guard 
service in December 2003.  Therefore, the amended regulation 
for new and material evidence applies.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of September 1966, the RO 
denied the Veteran's claims because the Veteran had no 
records of treatment for a back injury for his ACDUTRA 
service, there was no evidence of such a disorder in service, 
and there was no evidence of a nexus between the Veteran's 
service and any current disorder.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final September 1966 rating decision.  There is an 
undated STR signed by the Army that notes 4 days of treatment 
for a back ache, presumably this STR is from the Veteran's 
ACDUTRA period from June 1965 to October 1965.  Furthermore, 
the VA treatment letter dated in February 2005 provides an 
opinion from Dr. S.A., M.D., which appears to indicate that 
the Veteran's spinal disorder is connected to his service in 
the Army National Guard.  If this new information is verified 
and considered with evidence previously of record, it thus 
relates to unestablished facts necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, this evidence is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  As 
new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108. 


ORDER

As new and material evidence has been received, the claim for 
service connection for a spinal disorder as a residual of an 
in-service back injury is reopened.


REMAND

Before addressing the Veteran's claims of service connection 
for a spinal disorder as a residual of an in-service back 
injury incurred during the Veteran's Army National Guard 
service and a spinal disorder as a residual of an in-service 
back injury incurred during the Veteran's Air Force service 
to include aggravation, the Board finds that additional 
development of the evidence is required.

The Veteran has claimed that his spinal disorder is the 
result of a strain which he incurred during his Army National 
Guard service that was either ACDUTRA or INDACDUTRA.  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury (but not disease) incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a), (d).

First, with regard to proper VCAA notice, the notice letters 
sent by the RO to the Veteran in February and March 2004 are 
insufficient.  The VCAA letters of record do not address the 
Veteran's ACDUTRA or INACDUTRA periods of service.  A remand 
is required to properly provide VCAA notice as required 
regarding ACDUTRA and INACDUTRA periods.  The AOJ should send 
the Veteran a VCAA notice letter that notifies the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the service connection claim based on ACDUTRA 
and INACDUTRA service.  The notice should further indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  

Second, the AOJ must attempt to obtain missing service 
treatment records (STRs) and any service personnel records 
(SPRs) concerning the Veteran's periods of ACDUTRA and 
INACDUTRA service.  Although the AOJ attempted to obtain STRs 
relating to the Veteran's Air Force service, there is 
insufficient evidence in the record to show that the RO has 
taken the action necessary to obtain complete records for his 
National Guard service from all the relevant sources.  The 
Veteran's case file indicates he was assigned to the 
Tennessee Army National Guard, Company C, 230th Engineering 
Battalion.  See the Veteran's NGB Form 22.  The VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
These records include service records.  38 C.F.R. 
§ 3.159(c)(2) and (3).  In this case, the Veteran's relevant 
records could be located with the Guardsman's Unit, or at the 
Tennessee State Adjutant General Office, or at the Army 
National Guard Readiness Center.  A remand is required for a 
further attempt to secure these records.  If no such records 
are available, a negative reply to that effect is required 
and must be attached to the Veteran's case file.  

Third, the Veteran has mentioned that his treatment for his 
spinal disorder began around 1970-72 at the VA clinic in West 
Los Angeles, California.  See the hearing transcript pg. 7.  
These records, if they still exist, would be relevant to his 
spinal disorder claim.  The VA's duty to assist includes 
obtaining records of his relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2007).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive 
knowledge of evidence generated by VA).  Thus, the RO should 
take appropriate steps to determine whether relevant VA 
medical records exist at the West Los Angeles Healthcare 
Center in Los Angeles, California.  If such records exist, 
the RO should obtain them on remand.

Fourth, the Veteran should be scheduled for a VA examination 
to obtain a medical diagnosis and opinion concerning the 
etiology of his spinal disorder as a residual of an in-
service back injury incurred during the Veteran's Tennessee 
Army National Guard service and as a residual of an in-
service back injury incurred or aggravated during the 
Veteran's Air Force service.  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In disability compensation (service-
connection) claims, the VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The Veteran contends he has a spinal disorder which is 
attributable to either his Tennessee Army National Guard 
service or his Air Force service.  The Veteran has been 
diagnosed multiple times with a spinal disorder.  See private 
treatment record dated in May 1966 by Dr. J.A., M.D., the VA 
medical treatment records dated in December 1995 and March 
1999, the VA treating physician opinion dated August 2006 and 
October 2007, and the VA medical examination dated in August 
2006.  Furthermore, the Veteran's STRs indicate treatment for 
back strain both during his Army National Guard service, and 
during his Air Force service.  Finally, there is a VA medical 
opinion which indicates that the Veteran's current spinal 
disorder is related to the Veteran's service, but does not 
indicate whether this is related specifically to either the 
Veteran's Army National Guard or Air Force service.  Thus, 
there is evidence of a current disorder which may be linked 
to service, but insufficient information for the Board to 
adjudicate the claim.  Therefore, a VA medical examination is 
required to determine the current nature and etiology of the 
Veteran's current spinal disorder.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
addressing the Veteran's ACDUTRA or 
INACDUTRA periods of service.  
Specifically, this letter should notify 
the Veteran and his representative of 
any information such as lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection claim based on 
ACDUTRA and INACDUTRA service.  This 
letter must also advise the Veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  

2.	Verify all periods of service with the 
Tennessee Army National Guard, 
including all periods of active 
service, ACDUTRA, and INACDUTRA; and 
obtain from the appropriate source, 
including the Veteran's specific unit 
(in this case Tennessee Army National 
Guard, Company C 230th Engineering 
Battalion), the Adjutant General of the 
State of Tennessee, or the Army 
National Guard Readiness Center, all 
service treatment records for the 
periods of service identified.  Request 
any associated medical or personnel 
records, i.e., line of duty 
terminations, point statements, 
hospital records, etc., from the 
Veteran's service.  If no such service 
medical or personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  Notify the Veteran as required.  
All attempts to obtain these records, 
and any response received, must be 
documented in the claims file.  If no 
records are available, a response to 
that effect is required and should be 
documented in the file.

3.	Contact the West Los Angeles Healthcare 
Center in Los Angeles, California to 
determine if there are any records of 
medical treatment for the Veteran's 
spinal disorder dating from the period 
of 1970-72.  If these records exist, 
please secure them and associate them 
with the claims folder.  All attempts 
to obtain these records, and any 
response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in 
the file.

4.	Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature and extent of the Veteran's 
spinal disorder.  He is hereby advised 
that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
specific results of this test should be 
set forth in the examination report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the examination results and a 
review of the claims file, the examiner 
should answer the following questions:

A)	Is it at least as likely as not 
that the Veteran's current 
spinal disorder is the result 
of his Tennessee Army National 
Guard service - and, in 
particular, due to any back 
strain that he may have 
sustained during his ACDUTRA or 
INACDUTRA?   

B) 	If not, was the Veteran's 
current spinal disorder 
incurred or aggravated by the 
Veteran's active Air Force 
service from April 1966 to 
February 1970?  The examiner 
should note the records of 
treatment prior to beginning 
service with the Air Force.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

5.	Then, readjudicate the claim for service 
connection for a spinal disorder.  The 
AOJ's readjudication should include 
service connection for the spinal 
disorder as a residual of an in-service 
back injury incurred during the Veteran's 
Tennessee Army National Guard service and 
a spinal disorder as a residual of an in-
service back injury incurred during the 
Veteran's Air Force service, to include 
aggravation, in light of the additional 
evidence obtained since the May 2008 
supplemental statement of the case 
(SSOC).  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


